73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lorenzo ADKINS, Plaintiff--Appellant,v.E.D. SASSER, Sheriff, Defendant--Appellee.
No. 95-7176.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1995.Decided Jan. 5, 1996.

Lorenzo Adkins, Appellant Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.  Even taking into consideration Appellant's submissions regarding his account balance, the filing fee assessed by the district court was authorized by Eastern District of Virginia Local Rule 28(c).  That rule permits a filing fee of 20% of the inmate's aggregate deposits during the preceding six months, including the amount on deposit at the commencement of the six-month period.  Finding no abuse of discretion, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED